 

 

 

Exhibit 10.3

PERFORMANCE UNIT AWARD AGREEMENT

 

MONTAGE RESOURCES CORPORATION

2019 LONG-TERM INCENTIVE PLAN

 

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) evidences an award made
as of _____ __, 20__, by MONTAGE RESOURCES CORPORATION, a Delaware corporation
(the “Company”), to [Employee name] (“Employee”).

 

1.Award.  The Company hereby grants Employee an award (this “Award”) of an
aggregate of [___________] performance units (each, a “Performance Unit”) in
respect of the performance period beginning _____ __, 20__ and ending at
midnight on _____ __, 20__ (the “Performance Period”).  This Award is subject to
Employee’s acceptance of and agreement to all the applicable terms, conditions
and restrictions described in this Agreement and the Montage Resources
Corporation 2019 Long-Term Incentive Plan (as it may be amended from time to
time, the “Plan”). A copy of the Plan is available upon request. Except as
provided below, to the extent that any provision of this Agreement conflicts
with the terms of the Plan, Employee acknowledges and agrees that the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan.  The Performance Units granted hereunder are described in the Plan as
Restricted Stock Units subject to restrictions that lapse based on the
achievement of performance goals pursuant to Section 2.08 of the Plan.

 

2.Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(a)“Cause” means “Cause” as defined in the employment agreement between Employee
and the Company, or if “Cause” is not defined in such employment agreement or in
the absence of such employment agreement, “Cause” means the occurrence of any of
the following events, as reasonably determined by the Committee: (i) Employee’s
willful or continued failure to perform his or her material duties for the
Company; (ii) Employee’s conviction of a felony, or his or her guilty plea to or
entry of a nolo contendere plea to a felony charge; (iii) the willful or grossly
negligent engagement by Employee in conduct that is materially injurious to the
Company, financially or otherwise; or (iv) Employee’s breach of any material
term of the Company’s material written policies and material procedures, as in
effect from time to time.

 

(b)“Change of Control Period” means the 24-month period beginning on the date on
which occurs a Change of Control.

 

(c)“Disability” means “Disability” as defined in the employment agreement
between Employee and the Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties for the

Performance Unit Award Agreement

Page 1 of 10

Date of Grant:  [______________]



[Name of Employee]

 

--------------------------------------------------------------------------------

 

Company and its subsidiaries by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than twelve (12)
months.  Employee agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests as may be made by the Company from time to time.  Any determination as
to the existence of a Disability will be made by a physician selected by the
Company.

 

(d)“Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and the Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties, or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

 

(e)“Involuntary Termination” means Employee’s involuntary termination of
employment with the Company and its subsidiaries without Cause, or Employee’s
voluntary termination of employment with the Company and its subsidiaries for
Good Reason.

 

3.Overview of Performance Units.

 

(a)Performance Units Generally.  Each Performance Unit represents an unfunded,
unsecured right to receive one share of common stock, par value $0.01, of the
Company (“Stock”), subject to the terms and conditions of this Agreement;
provided, that, based on the relative achievement against the Performance
Objective (as defined below), the number of shares of Stock that may be
deliverable hereunder in respect of the Performance Units may range from 0% to
150% of the number of Performance Units stated in Section 1 hereof (as such
number may be adjusted in accordance with Section 10 hereof). Employee’s right
to receive Stock in respect of the Performance Units is generally contingent, in
whole or in part, upon (i) the achievement of the performance objective outlined
in Section 4 hereof (the “Performance Objective”) and (ii) except as provided in
Section 6 hereof, Employee’s continued employment with the Company or one of its
subsidiaries through the end of the Performance Period.

 

(b)Dividend Equivalents. If the Company declares and pays an ordinary cash
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, Employee holds either (i) unvested Performance Units under
this Award or (ii) vested Performance Units under this Award which have not been
settled in accordance with this Agreement, then a dividend equivalent equal to
the per share amount of such dividend shall be credited on each of such
Performance Units underlying this Award and outstanding on the record date for
such dividend.  Such dividend equivalents credited on Performance Units shall be
paid in cash without interest on the settlement date of such Performance Units
in accordance with the timing and other provisions described in Sections 5 and 6
hereof. Any such dividend equivalents shall be subject to the same terms and
conditions as the Performance Units on which the dividend equivalents were
credited. Dividends and distributions payable on Stock other than in cash will
be addressed in accordance with Section 10 hereof.

 

 

Performance Unit Award Agreement

Page 2 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

4.Total Shareholder Return Objective. The Performance Objective applicable to
the Performance Units shall be based on Total Shareholder Return over the
Performance Period.  Total Shareholder Return shall mean, as to the Company and
each of the Peer Companies (as defined below), the annualized rate of return
shareholders receive over the Performance Period through stock price changes and
the assumed reinvestment of dividends paid over the Performance
Period.  Dividends per share paid other than in the form of cash shall have a
value equal to the amount of such dividends reported by the issuer to its
shareholders for purposes of Federal income taxation.  For purposes of
determining the Total Shareholder Return for the Company and each of the Peer
Companies over the Performance Period, the change in the price of the Company’s
Stock and of the stock of each Peer Company, as the case may be, over the
Performance Period shall be based upon the average of the closing stock prices
of the Company and such Peer Company on each trading day in the 30-trading day
period preceding each of the start (the “Initial Value”) and the end (the
“Closing Value”) of the Performance Period; provided, however, that any Peer
Company that files for bankruptcy during the Performance Period shall be deemed
to have a Total Shareholder Return for the Performance Period equal to the
lowest Total Shareholder Return of the remaining non-bankrupt Peer Companies for
the Performance Period. The Initial Value of the Stock to be used to determine
Total Shareholder Return of the Company over the Performance Period is $9.00 per
share. The Initial Value of the stock of each Peer Company to be used to
determine Total Shareholder Return of such Peer Company over the Performance
Period is set forth opposite such Peer Company’s name on Appendix A hereto.
Achievement with respect to the Performance Objective shall be determined based
on the Company’s relative ranking with regard to Total Shareholder Return as
compared to Total Shareholder Return of the Peer Companies, and shall be
determined in accordance with the provisions of Appendix A hereto.  A company
shall be a “Peer Company” if it (a) is one of the companies listed on Appendix A
hereto and (b) has a class of common equity securities traded on a national
securities exchange on each date during the period that begins on the first day
of the Performance Period and ends on the first to occur of (i) the last day of
the Performance Period or (ii) the date immediately preceding the date on which
such company files for bankruptcy.  The number of Performance Units, if any,
determined to be earned pursuant to the provisions of Appendix A hereto, as
modified pursuant to Section 6 hereof, if applicable, is referred to as “Earned
Performance Units”.  Notwithstanding anything in this Section 4 to the contrary,
if the Company’s Total Shareholder Return for the Performance Period is
negative, then the maximum number of Earned Performance Units for the
Performance Period shall be the aggregate number of Performance Units awarded in
respect of the Performance Period as stated in Section 1 hereof (as such number
may be adjusted in accordance with Section 10 hereof).

 

5.Conversion of Performance Units; Delivery of Stock. Unless an earlier date
applies pursuant to Section 6 hereof, payment in respect of Earned Performance
Units shall be made not later than March 1 of the year following the end of the
Performance Period.  Unless otherwise determined by the Committee, all payments
in respect of Earned Performance Units shall be made in shares of Stock. Any
shares of Stock issued pursuant to this Agreement in settlement of Earned
Performance Units shall be in book entry form registered in the name of Employee
or his or her beneficiary, as the case may be. Any fractional Earned Performance
Units shall be rounded down to the nearest whole share of Stock.

 

 

Performance Unit Award Agreement

Page 3 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

6.Termination of Employment; Change of Control.

 

(a)Death or Disability. If Employee’s employment with the Company and its
subsidiaries terminates during the Performance Period due to Employee’s death or
Disability, Employee shall be deemed to have Earned Performance Units equal to
the aggregate number of Performance Units awarded in respect of the Performance
Period as stated in Section 1 hereof (as such number may be adjusted in
accordance with Section 10 hereof).  Such Earned Performance Units shall be
settled as soon as practicable following the date of Employee’s termination of
employment, but not later than December 31 of the calendar year in which such
termination of employment occurs.

 

(b)Involuntary Termination Outside of Change of Control Period.  If Employee
incurs an Involuntary Termination during the Performance Period but outside of a
Change of Control Period, Employee shall be deemed to have Earned Performance
Units, as of the date of such Involuntary Termination, equal to the product of
(i) the aggregate number of Performance Units awarded in respect of the
Performance Period as stated in Section 1 hereof (as such number may be adjusted
in accordance with Section 10 hereof) and (ii) a fraction, (x) the numerator of
which is the number of days that have elapsed between (and including) the first
day of the Performance Period and the date of such Involuntary Termination, and
(y) the denominator of which is the total number of days in the Performance
Period.  Such Earned Performance Units shall be settled as soon as practicable
following the date of Employee’s termination of employment, but not later than
December 31 of the calendar year in which such termination of employment occurs.

 

(c)Involuntary Termination During Change of Control Period.  If Employee incurs
an Involuntary Termination during the Performance Period and within a Change of
Control Period, Employee shall be deemed to have Earned Performance Units, as of
the date of such Involuntary Termination, equal to the greater of (i) the
aggregate number of Performance Units awarded in respect of the Performance
Period as stated in Section 1 hereof (as such number may be adjusted in
accordance with Section 10 hereof) and (ii) the number of Performance Units that
Employee would have earned for the Performance Period in accordance with Section
4 hereof assuming that (x) the Performance Period ended on the date of such
Involuntary Termination and (y) the determination of whether, and to what
extent, the Performance Objective with respect to the Performance Period is
achieved, is based on actual performance against the stated performance criteria
through the date of such Involuntary Termination.  Such Earned Performance Units
shall be settled as soon as practicable following the date of Employee’s
termination of employment, but not later than thirty (30) days following the
date such termination of employment occurs.

 

(d)Other Termination of Employment. Unless otherwise determined by the Committee
at or after grant, if Employee’s employment with the Company and its
subsidiaries terminates before the end of the Performance Period for any reason
other than those listed in Section 6(a), 6(b) or 6(c) hereof, all of Employee’s
Performance Units shall terminate and automatically be canceled upon such
termination of employment.

 

(e)Change of Control.  Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, the

 

Performance Unit Award Agreement

Page 4 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

Company’s successor or the direct or indirect parent of the surviving entity or
the Company’s successor, fails to assume this Award or substitute this Award
with a substantially equivalent award, as determined by the Compensation
Committee as constituted immediately prior to such Change of Control, Employee
shall be deemed to have Earned Performance Units, as of the date of such Change
of Control, equal to the greater of (i) the aggregate number of Performance
Units awarded in respect of the Performance Period as stated in Section 1 hereof
(as such number may be adjusted in accordance with Section 10 hereof) and (ii)
the number of Performance Units that Employee would have earned for the
Performance Period in accordance with Section 4 hereof assuming that (x) the
Performance Period ended on the date of such Change of Control and (y) the
determination of whether, and to what extent, the Performance Objective with
respect to the Performance Period is achieved, is based on actual performance
against the stated performance criteria through the date of such Change of
Control.  Such Earned Performance Units shall be settled immediately prior to
such Change of Control.

 

7.Blackout Periods.  Employee acknowledges that, to the extent the event
triggering settlement of any earned and vested Performance Units occurs during a
“blackout” period wherein certain employees, including Employee, are precluded
from selling shares of Stock, the Chief Executive Officer of the Company or his
or her designee retains the right, in his or her sole discretion, to defer the
issuance of the shares of Stock in settlement of such Performance Units;
provided, however, that the Chief Executive Officer (or his or her designee)
will not exercise this right to defer issuance if such shares of Stock are
specifically covered by a Rule 10b5-1 trading plan of Employee that causes such
shares of Stock to be exempt from any applicable blackout period then in
effect.  In the event the issuance of any shares of Stock is deferred hereunder
due to the existence of a blackout period, such shares of Stock will be issued
to Employee on or before the date that is ninety (90) days following the date on
which the shares of Stock were originally scheduled to be issued, but in no
event later than (i) the fifth (5th) business day following the termination of
such blackout period or (ii) December 31 of the year in which the underlying
Performance Units became earned and vested.  

 

8.Non-transferability of Award. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following Employee’s death, any shares of Stock issuable to Employee in respect
of his or her Earned Performance Units will be issued to Employee’s beneficiary,
at the time specified in Section 5 hereof or, if applicable, Section 6 hereof,
in accordance with, and subject to, the terms and conditions hereof and of the
Plan.

 

9.Beneficiary Designation.  Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to receive any
shares of Stock issuable or cash payable hereunder in respect of Employee’s
Earned Performance Units following Employee’s death at the time specified in
Section 5 hereof or, if applicable, Section 6 hereof.  Each designation will
revoke all prior designations, shall be in a form prescribed by the Committee,
and will be effective only when filed in writing with the Company during
Employee’s lifetime.  In the absence of any such effective designation, shares
of Stock issuable under this Agreement in connection with Employee’s death shall
be issued to Employee’s surviving spouse, if any, or otherwise to Employee’s
estate.

 

 

Performance Unit Award Agreement

Page 5 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

10.Adjustments in Respect of Performance Units. In the event of any stock
dividend or stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the Company
or any Peer Company, appropriate adjustments shall be made by the Committee to
the Initial Value and Closing Value of the corresponding stock and, if any such
event occurs with respect to the Company, in the number of Performance Units
subject to this Agreement. The Committee’s determinations with respect to any
such adjustments shall be conclusive. Except to the extent the context otherwise
requires, references herein or in Appendix A hereto to the Performance Units
shall be deemed to mean such Performance Units as adjusted pursuant to the
provisions of this Section 10.

 

11.Effect of Settlement. Upon conversion into shares of Stock pursuant to
Section 5 hereof, all of Employee’s Performance Units subject to this Award
shall be cancelled and terminated.  If Employee is still employed at the end of
the Performance Period, and none of Employee’s Performance Units shall have
become earned in accordance with the terms of this Agreement, all such
Performance Units subject to this Award shall be cancelled and terminated.

 

12.Recoupment.  Notwithstanding any other provision herein, this Award and any
shares of Stock that may be issued, delivered or paid in respect of this Award,
as well as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time.  In
addition, the Company may require Employee to deliver or otherwise repay to the
Company this Award and any shares of Stock delivered or paid in respect of this
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such shares of Stock, if the Company reasonably
determines that during Employee’s employment with the Company or a subsidiary,
or at any time thereafter, Employee (a) has committed or engaged in a breach of
confidentiality, or an unauthorized disclosure or use, of inside information,
customer lists, trade secrets or other confidential information of the Company
or any of its subsidiaries; or (b) has materially breached any agreement to
which Employee is a party with the Company or any of its subsidiaries,
including, but not limited to, any non-competition or non-solicitation
agreement.

 

13.Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

 

14.Responsibility for Taxes.

 

(a)Employee Acknowledgements. Employee hereby acknowledges that, regardless of
any action taken by the Company or, if different, Employee’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax related items
related to Employee’s participation in the Plan and legally applicable to
Employee (“Tax-Related Items”) is and remains Employee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.

 

Performance Unit Award Agreement

Page 6 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

Employee further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including, but not limited to, the
grant of the Performance Units, the vesting and settlement of the Performance
Units, the delivery or sale of any shares of Stock and the receipt of any
dividends equivalents, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Employee’s liability for Tax-Related Items or achieve any particular
tax result.

 

(b)Withholding.

 

(i)Prior to the relevant taxable or tax withholding event, as applicable,
Employee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, Employee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by: (A) withholding from Employee’s wages or other cash
compensation paid to Employee by the Company and/or Employer; (B) causing
Employee to tender a cash payment; (C) withholding from the proceeds of the sale
of shares of Stock acquired on settlement of the Performance Units and sold
either through a voluntary sale or through a mandatory sale arranged by the
Company (on Employee’s behalf pursuant to this authorization without Employee’s
further consent); or (D) withholding a number of shares of Stock from the shares
of Stock issued or otherwise issuable to Employee in connection with this Award.

 

(ii)Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Employee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
a number of shares of Stock, for tax purposes, Employee is deemed to have been
issued the full number of shares of Stock, notwithstanding that a number of the
shares of Stock is held back solely for the purpose of paying the Tax-Related
Items.

 

15.Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any subsidiary of the Company, or interfere in any
way with the rights of the Company or any subsidiary of the Company to terminate
Employee’s employment at any time.

 

16.No Liability for Good Faith Determinations. Neither the Company, the
Committee nor members of the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.

 

17.No Guarantee of Interests. The Committee and the Company do not guarantee the
Stock from loss or depreciation.

 

18.Company Records. Records of the Company or its subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of

 

Performance Unit Award Agreement

Page 7 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Committee to be incorrect.

 

19.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

20.Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or Employee may
change, at any time and from time to time, by written notice to the other, the
address which it or he or she had previously specified for receiving notices.

 

The Company and Employee agree that any notices shall be given to the Company or
to Employee at the following addresses:

 

Company:  Montage Resources Corporation

Attn: General Counsel

122 W. John Carpenter Freeway, Suite 300

Irving, Texas 75039

 

Employee:  At Employee’s current address as shown in the Company’s records.

 

21.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

22.Successor. This Agreement shall be binding upon Employee and Employee’s legal
representatives, heirs, legatees and distributees and upon the Company, its
successors and assigns.

 

23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

25.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof,

 

Performance Unit Award Agreement

Page 8 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

be in full satisfaction of all claims of such persons hereunder.  The Company
may require Employee or Employee’s legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form as it shall determine.

 

26.Amendment. This Agreement may be amended at any time unilaterally by the
Company; provided, however, that, notwithstanding anything in the Plan to the
contrary, no amendment of this Agreement may adversely affect Employee’s rights
under this Agreement without the prior written consent of Employee, except to
the extent the Company believes in good faith that an amendment is desirable or
necessary to comply with applicable law, including, but not limited to, Section
409A of the Code.

 

27.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.

 

28.Construction. It is intended that the terms of this Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

 

29.Agreement Regarding Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Performance Units except pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption from registration
under the Securities Act (including Rule 144 promulgated thereunder).

 

30.No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of the Company until such time as Employee receives shares of Stock pursuant to
this Agreement.  Employee’s rights with respect to the Performance Units shall
remain forfeitable in accordance with this Agreement at all times prior to the
date on which Employee’s rights become earned in accordance with this Agreement.

 

31.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Performance
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines in good faith it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

 

32.Electronic Delivery and Acknowledgement.  By Employee’s acceptance of this
Award, Employee is acknowledging that he or she has received and read,
understands and accepts all the terms, conditions and restrictions of this
Agreement and the Plan. The Company may, in its sole discretion, deliver any
documents related to this Award and this Agreement, or other awards that have
been or may be awarded under the Plan, by electronic means, including
prospectuses, proxy materials, annual reports and other related documents, and
the Company may, in its sole discretion, engage a third party to effect the
delivery of these documents on its behalf and provide

 

Performance Unit Award Agreement

Page 9 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

other administrative services related to this Award and the Plan. By Employee’s
acceptance of this Award, Employee consents to receive such documents by
electronic delivery and to the engagement of any such third party.

 

[Signature page follows.]

 

Performance Unit Award Agreement

Page 10 of 10

Date of Grant:  [____________]

 

[Name of Employee]

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

 

MONTAGE RESOURCES CORPORATION:




By

Name

Title

 

 

 

EMPLOYEE:

 

 

 

 

 

[Employee Name]

 

 

 

 

 

{Signature Page to Performance Unit Award Agreement}

--------------------------------------------------------------------------------

 

Appendix A

 

Peer Companies and Determination of Performance Units Earned

 

Peer Companies:  

 

Name

 

Initial Value

 

(a)

If the Company’s Total Shareholder Return for the Performance Period ranks at or
above the 75th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies for the Performance Period (Maximum Performance), the
number of earned Performance Units for the Performance Period shall equal 150%
of the Performance Units awarded in respect of the Performance Period (as such
number of awarded units may be adjusted in accordance with Section 10 of the
Agreement).

 

(b)

If the Company’s Total Shareholder Return for the Performance Period ranks at
the 25th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies for the Performance Period (Threshold Performance),
the number of earned Performance Units for the Performance Period shall equal
50% of the Performance Units awarded in respect of the Performance Period (as
such number of awarded units may be adjusted in accordance with Section 10 of
the Agreement).

 

(c)

If the Company’s Total Shareholder Return for the Performance Period, as
compared to the Total Shareholder Return of the qualifying Peer Companies for
the Performance Period, ranks above Threshold Performance but below Maximum
Performance for the Performance Period, the number of earned Performance Units
for the Performance Period shall be determined by linear interpolation between
such Threshold Performance level and Maximum Performance level, rounded down to
the nearest whole number of earned Performance Units.

 

(d)

If the Company’s Total Shareholder Return for the Performance Period ranks below
the 25th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies for the Performance Period, the number of earned
Performance Units for the Performance Period shall equal 0% of the Performance
Units awarded in respect of the Performance Period (as such number of awarded
units may be adjusted in accordance with Section 10 of the Agreement).

 

 

{Appendix A to Performance Unit Award Agreement}